SWANK, INC. 90 Park Avenue New York, New York 10016 March 31, 2010 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re:Swank, Inc. (the "Company") Ladies and Gentlemen: We have attached for filing the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009 (the “Form 10-K”).Please be advised that the financial statements contained in the Form 10-K do not reflect a change from the preceding year in any accounting principles or practices, or in the method of applying such principles or practices. Very truly yours, SWANK, INC. By: /s/Jerold R. Kassner Jerold R. Kassner, Executive Vice President and Chief Financial Officer
